As filed with the Securities and Exchange Commission on April 17, 2015 Securities Act File No. 033-13019 Investment Company Act File No. 811-05083 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 75 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 76 x VAN ECK VIP TRUST (Exact Name of Registrant as Specified in its Charter) 335 Madison Avenue, 19th Floor New York, New York 10017  (Address of Principal Executive Offices)  (212) 293-2000 Registrant’s Telephone Number Jonathan R. Simon, Esq. Vice President and General Counsel Van Eck Associates Corporation 335 Madison Avenue, 19th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place 53 State Street Boston, Massachusetts 02109 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) x On April 23, 2015 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of Van Eck VIPTrust's Post-Effective Amendment No.73 to its Registration Statement until April 23, 2015. Parts A, B and C of Registrant'sPost-Effective Amendment No.73 under the Securities Act of 1933 and No. 74 under the Investment Company Act of 1940, filed on January 23, 2015, are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933, and hasduly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the17thday ofApril, 2015. VAN ECK VIP TRUST By: /s/ Jonathan R. Simon Name: Jonathan R. Simon Title: Vice President, Secretaryand Chief Legal Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Jan F. van Eck* Chief Executive Officer and President April 17, 2015 Jan F. van Eck /s/ John J. Crimmins* Vice President, Treasurer, Chief Financial Officer and Principal Accounting Officer April 17, 2015 John J. Crimmins /s/ Jane DiRenzo Pigott* Trustee April 17, 2015 Jane DiRenzo Pigott /s/ Jon Lukomnik* Trustee April 17, 2015 Jon Lukomnik /s/ Wayne H. Shaner* Trustee April 17, 2015 Wayne H. Shaner /s/ R. Alastair Short* Trustee April 17, 2015 R. Alastair Short /s/ Richard D. Stamberger* Trustee April 17, 2015 Richard D. Stamberger /s/ Robert L. Stelzl* Trustee
